              Case
              Case2:21-cv-01071-APG-BNW
                   2:21-cv-01071-APG-BNW Document
                                         Document10
                                                  9 Filed
                                                    Filed09/02/21
                                                          09/03/21 Page
                                                                   Page11of
                                                                          of11




1       George Haines, Esq.
2       Nevada Bar No.: 9411
        Gerardo Avalos, Esq.
3
        Nevada Bar No.: 15171
4       FREEDOM LAW FIRM
5       8985 S. Eastern Ave., Suite 350
        Las Vegas, Nevada 89123
6
        (702) 880-5554
7       (702) 385-5518 (fax)
8       Ghaines@freedomlegalteam.com
9       Counsel for Plaintiff Joel Woolfenden

10
                                 UNITED STATES DISTRICT COURT
11                                    DISTRICT OF NEVADA
12       Joel Woolfenden,                             Case No.: 2:21-cv-01071-APG-BNW
13                     Plaintiff,
14             v.                                     Notice of settlement between Plaintiff
         National Enterprise Systems,                 and National Enterprise Systems
15
                       Defendant.
16
17             The dispute between Joel Woolfenden (“Plaintiff”) and National Enterprise
18      Systems (“Defendant”) has been resolved. Plaintiff anticipates filing dismissal
19      documents as to Plaintiff’s claims against Defendant within 60 days.
20             Dated: ​September 2, 2021.
21                                               Freedom Law Firm
22                 Order                         /s/ Gerardo Avalos            .
     IT IS ORDERED that the parties              George Haines, Esq.
23   must file a stipulation to dismiss or       Gerardo Avalos, Esq.
     a joint status report by 11/3/2021.         8985 S. Eastern Ave., Suite 350
24
            IT IS SO ORDERED
                                                 Las Vegas, Nevada 89123
25          DATED: 1:20 pm, September 03, 2021
                                                 Attorney for Plaintiff Joel Woolfenden
26
            BRENDA WEKSLER
27          UNITED STATES MAGISTRATE JUDGE

        _____________________
        Notice                                    - ​1 -
